PURCHASE AGREEMENT










This Purchase Agreement (the “Agreement”) is effective this 29th day of May,
2018 (“Effective Date”),







BETWEEN:

ENDURANCE EXPLORATION GROUP, INC. (the "Vendor"), a company organized and
existing under the laws of the State of Nevada,







AND:

ELDRED INDUSTRIAL, LTD. (the "Purchaser"), a limited liability company organized
and existing under the laws of the State of Florida,




WHEREAS Vendor purchased a GSA-FSA-3Qsca Claw Grab (the “Claw”) in June 2017,
with the intent to build an industrial marine recovery tool for its salvaging
efforts;




WHEREAS Vendor has also incurred expenses for engineering and design work;




WHEREAS Vendor has not had the resources or ability to proceed with the
development, design, engineering, or the labor or materials for building this
industrial marine salvage tool;




WHEREAS Purchaser is willing to purchase the Claw from Vendor at Vendor’s cost,
and to reimburse Vendor for all of its expenditures to date which are listed on
the attached Schedule A, which sets forth all expenditures paid by Vendor
relating to the purchase of materials and the design work and engineering for
the contemplated industrial marine salvage tool; and




WHEREAS Vendor is interested in recovering its costs and expenses relating to
the parts, planning and construction of the industrial marine salvage tool;







NOW THEREFORE, the parties agree as follows:







1.

SALE AND PURCHASE




1.1

Purchased Assets: Upon and subject to the terms and conditions hereof, the
Vendor sells to the Purchaser and the Purchaser purchases from the Vendor, as of
the Effective Date, all of the Vendor’s rights, title, and interests in the
Claw, and the designs, plans, and engineering for the industrial marine salvage
tool (“Purchased Assets”)




1.2

Documentation: The Vendor shall promptly provide the Purchaser with all relevant
technical documentation available to the Vendor regarding the Purchased Assets
including, but not limited to any designs, drawings, or engineering plans for
the industrial marine salvage tool.




1.3

Purchase Price: The purchase price for the Purchased Assets is Thirty-Eight
Thousand Six Hundred Eighty-Eight Dollars and 98/100 ($38,688.98) (the “Purchase
Price”).  The Purchase Price will be paid in the form of loan forgiveness from
Micah Eldred, the Manager of Purchaser, who is also the CEO of Vendor.  Micah
Eldred is owed $142,000 by Vendor as of May 24, 2018.  Following the closing
pursuant to this Agreement, Vendor’s obligation to Micah Eldred will be reduced
by the Purchase Price to $103,311.02.




1.4

Related Party Transaction:  Disclosure is made that Micah Eldred is the CEO of
the Vendor and the Manager of the Purchaser.  Disclosure is also made that
Steven Saint Amour, a Director of Vendor, may invest in Eldred Industrial, LLC,
in the near future, and thus will abstain from voting





Purchase Agreement   

                

                                 Page 1 of 6




--------------------------------------------------------------------------------

on the approval of this Agreement.  The independent directors believe that this
Agreement is in the best interest of the Vendor as it does not currently have
the funding available to develop and build the industrial marine salvage tool.




1.5

Sales and Transfer Taxes: The Purchaser shall pay any and all federal,
provincial or local taxes, in the nature of income, sale, use, transfer, gain,
recording and any similar tax, fee or duty required to be paid with respect of
the assignment or transfer to the Purchaser of the Purchased Assets and the
filing and recording thereof.







2.

REPRESENTATIONS AND WARRANTIES OF THE VENDOR




The Vendor represents and warrants as at the date hereof to the Purchaser as
follows and acknowledges that the Purchaser is relying on such representations
and warranties in connection with its purchase of the Purchased Assets.




2.1

Organization: The Vendor is a corporation duly incorporated and organized and
validly subsisting under the laws of the State of Nevada and has the corporate
power to own its property and to enter into this Agreement and to perform its
obligations hereunder.




2.2

Due Authorization: The execution of this Agreement has been duly authorized,
executed and delivered by the Vendor and constitutes legal, valid and binding
obligations of the Vendor, enforceable against the Vendor in accordance with its
terms.




2.3

Title to the Assets: The Purchased Assets are owned by the Vendor with a good
and valid title, free and clear of any encumbrances.




2.4

As Is, Where Is: The Purchaser acknowledges that the Purchased Assets are
purchased on an “as is, where is” basis, that it has inspected the Purchased
Assets and is relying entirely on its own investigations and its inspections in
proceeding with the transactions contemplated hereunder. Save and except only as
may be provided in this Agreement, the Purchaser further acknowledges that there
are no representations, warranties, terms, conditions, understandings or
collateral agreements, expressed or implied, statutory or otherwise, with
respect to the merchantability, condition, description, fitness for purpose or
quality of the Purchased Assets or as to any other matter or thing.







3.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER




The Purchaser hereby represents and warrants as at the date hereof to the Vendor
as follows and acknowledges that the Vendor is relying on such representations
and warranties in connection of the sale of the Purchased Assets.




3.1

Organization: The Purchaser is a limited liability corporation duly incorporated
and organized and validly subsisting under the laws of the State of Florida and
has the corporate power to own its property and to enter into this Agreement and
to perform its obligations hereunder.  




3.2

Due Authorization: The execution of this Agreement has been duly authorized,
executed and delivered by the Purchaser and constitutes legal, valid and binding
obligations of the Purchaser and of Micah Eldred, it Manager, enforceable
against the Purchaser in accordance with its terms.







4.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES








Purchase Agreement   

                

                                 Page 2 of 6




--------------------------------------------------------------------------------



4.1

Survival of Representations and Warranties. The representations and warranties
contained herein will survive the completion of the sale and purchase of the
Purchased Assets herein for a period of one year.







5.

GENERAL




5.1

Entire Agreement: The parties agree that this Agreement constitutes a complete
and exclusive statement of the terms and conditions between them covering the
performance thereof and cannot be altered, amended or modified except in writing
executed by the parties to be bound thereby. This Agreement supersedes all prior
negotiations, agreements and communications, written or oral, between the
parties with respect to the subject matter hereof.




5.2

Headings: The headings in this Agreement are for convenience of reference only
and shall not affect the construction or interpretation hereof.




5.3

Invalidity: If any of the provision contained in this Agreement are found by a
court of competent jurisdiction to be invalid, illegal or unenforceable in any
respect, the validity, legality or enforceability of the remaining provisions
contained herein shall not be in any way affected or impaired thereby.




5.4

Further Assurances: Each of the parties hereto will cooperate with the other and
execute and deliver to the other parties hereto such other instruments and
documents and take such other actions as may be reasonably requested from time
to time by the other party as necessary to carry-out, evidence and confirm the
intended purposes of this Agreement.




5.5

Successors and Assigns: All obligations set forth in this Agreement will bind
and inure to the benefit of the respective successors and permitted assigns of
the parties whether expressed or not. This Agreement and any rights pursuant
hereto shall not be assignable by the parties without the prior written consent
of the other party.




5.6

Notices: Any notice, report, demand, waiver, consent or other communication
given by a party under this Agreement shall be in writing and shall be deemed to
be duly given (i) when personally delivered, or (ii) upon delivery by overnight
courier service which provides evidence of delivery or (iii) when 3 days have
elapsed after its transmittal by registered or certified mail, postage prepaid,
return-receipt requested, addressed to the party to whom directed at the party’s
address as it appears above or another address of which that party has given
notice.




5.7

Governing Law: This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida. The parties hereto expressly agree that
any dispute or controversy arising out of or relating to this Agreement
including the interpretation, execution or breach thereof, arising in the course
of or following its performance, shall be brought before a competent court
located in Pinellas County, Florida.  








Purchase Agreement   

                

                                 Page 3 of 6




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party to this agreement has caused it to be executed on
the date indicated above.







THE VENDOR

THE PURCHASER




ENDURANCE EXPLORATION GROUP, INC.

ELDRED INDUSTRIAL, LLC










/s/ Carl Dilley

/s/ Micah Eldred

By:  Carl Dilley, Director

By:  Micah Eldred, Manager










Micah Eldred hereby agrees in his individual capacity to the reduction of the
loan amount he is owed by Endurance Exploration Group, Inc., by the amount of
the Purchase Price as set forth above.  










/s/ Micah Eldred_____________________

MICAH ELDRED, Individually

















Purchase Agreement   

                

                                 Page 4 of 6




--------------------------------------------------------------------------------

SCHEDULE A







EXCEL SPREADSHEET




[assetpurchaseagreement2.gif] [assetpurchaseagreement2.gif]





Purchase Agreement   

                

                                 Page 5 of 6


